Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 25
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  REVO REYNOLDS,

              Plaintiff,                               CASE NO.

  vs.

  JOY ADAMS, in her capacity as
  Mayor of the City of Hallandale
  Beach, Florida, THE SET ENTERPRISES, INC.,
  a Florida profit corporation, and JOSUE
  HERNANDEZ, individually,

           Defendants.
  ________________________________/

                                           COMPLAINT

         This is a civil action seeking money damages in excess of $15,000, exclusive of costs,

  interest, and attorney’s fees, by REVO REYNOLDS [hereafter “PLAINTIFF”] against JOY

  ADAMS, in her official capacity as Mayor of the City of Hallandale Beach, Florida [hereafter

  “Defendant MAYOR”], THE SET ENTERPRISES, INC., a Florida Profit Corporation, [hereafter

  “Defendant     SET”]     and    JOSUE   HERNANDEZ,         individually   [hereafter   “Defendant

  HERNANDEZ”].

                                  BRIEF SUMMARY OF THE CASE

         1.         On or about February 28, 2016, Defendant HERNANDEZ was a deputy

  employed by Defendant MAYOR. While in his City of Hallandale Beach Police uniform and

  acting under color of state law in his capacity as a police officer, and while employed by

  Defendant SET on an off-duty security detail at Cheetah Gentleman’s Club, Defendant

  HERNANDEZ punched PLAINTIFF in the head without legal justification, knocking him

  unconscious and otherwise injuring PLAINTIFF. Defendant HERNANDEZ then arrested or

  caused PLAINTIFF to be arrested by another City of Hallandale Beach Police Officer without

  probable cause or arguable probable cause. These actions were in retaliation for PLAINTIFF

  exercising his rights protected under the First Amendment of the U.S. Constitution.
                                              Page 1 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 25
          2.        Defendant MAYOR was deliberately indifferent to PLAINTIFF’s civil rights by

  its failure to train, supervise, discipline, or terminate Defendant HERNANDEZ, because

  Defendant MAYOR was aware of Defendant HERNANDEZ’S dangerous propensities prior to

  February 28, 2016, and failed to act to prevent PLAINTIFF and others similarly situated from

  violations of their constitutional rights.

          3.        Defendant HERNANDEZ also falsified police reports in an attempt to justify

  his use of force against PLAINTIFF, leading to the prosecution of PLAINTIFF in state court.

  PLAINTIFF reached a bona fide resolution in his favor of all criminal charges.

          4.        At all times material, Defendant HERNANDEZ was an employee of Defendant

  SET, which was negligent by and hiring and retaining Defendant HERNANDEZ when it knew,

  or by the use of reasonable diligence, should have known, that Defendant Hernandez’s history of

  excessive force made Defendant HERNANDEZ unsuitable for an off-duty security detail at a

  gentleman’s club. The Defendants thereby committed state law torts and violated PLAINTIFF’s

  federal civil rights.

                                    JURISDICTION AND VENUE

          5.        This action is brought pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, the First,

  Fourth, and Fourteenth Amendments of the United States Constitution, and the laws of the State

  of Florida. The United States District Court for the Southern District of Florida has jurisdiction

  of this action under 42 U.S.C. § 1983, 42 U.S.C. § 1988, 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

  PLAINTIFF further invokes the supplemental jurisdiction of the United States District Court for

  the Southern District of Florida under 28 U.S.C. § 1367(a) to hear pendent State tort claims

  arising under State law, pursuant to U.S.C. § 1367(a).

          6.        The amount at issue in this case, excluding interest and costs, exceeds the

  jurisdictional limits of this Court.

          7.        PLAINTIFF presented his claims in writing to Defendant MAYOR by means of

  a notice of claim letter in full satisfaction of Florida Statute § 768.28 within three (3) years of the
                                                 Page 2 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 25
  accrual of the causes of action.

          8.        Defendant MAYOR never made final disposition of the written claims of

  PLAINTIFF within six (6) months of their presentation.

                                               PARTIES

          9.        PLAINTIFF is a resident of Miami-Dade County, Florida, an adult, and is

  subject to the jurisdiction of this Court.

          10.       At all times material, Defendant HERNANDEZ was acting under color of law

  as a police officer employed by Defendant MAYOR and was being paid as an employee of

  Defendant SET.

          11.       Defendant MAYOR, as mayor of the City of Hallandale Beach, Florida is the

  head municipal official of the City of Hallandale Beach, Florida, a municipal corporation

  organized and existing under the Constitution and laws of the State of Florida. In this cause,

  Defendant MAYOR is the successor of Joy Cooper, who was mayor of the City of Hallandale

  Beach on February 28, 2016, and who acted through her agents, employees, and servants,

  including Defendant HERNANDEZ.

          12.       Defendant SET is a Florida profit corporation whose primary place of business

  is in Broward County, Florida. All of its acts or omissions giving rise to causes of actions herein

  occurred in Broward county, Florida.

                               FACTS COMMON TO ALL COUNTS

          13.       On or about February 28, 2016, Defendant HERNANDEZ was a City of

  Hallandale Beach police officer working an off-duty detail at Cheetah Gentleman’s Club, which

  is owned by Defendant SET.

          14.       Defendant HERNANDEZ had been the subject of numerous complaints and

  internal affairs investigations for excessive force before he was hired by Defendant SET.

  Defendant SET therefore knew, or should have known, by use of reasonable diligence, that

  Defendant HERNANDEZ had dangerous propensities regarding the use of excessive force,
                                    Page 3 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 25
  making him unsuitable for an off-duty security detail at Cheetah Gentleman’s Club.

         15.       At all times material, Defendant MAYOR knew, or should have known, by use

  of reasonable diligence, that Defendant HERNANDEZ had dangerous propensities regarding the

  use of excessive force while engaged in his duties as a police officer.

         16.       PLAINTIFF was a business invitee and patron of Defendant SET on February

  28, 2016.

         17.       PLAINTIFF left Cheetah Gentleman’s Club upon being asked to leave by staff.

         18.       PLAINTIFF voiced his displeasure at being asked to leave, but at no point was

  PLAINTIFF intoxicated, nor did PLAINTIFF affect the peace and quiet of persons who

  witnessed him, or otherwise commit disorderly conduct.

         19.       Defendant HERNANDEZ was stationed at his off-duty security detail near the

  front entrance of Cheetah Gentleman’s Club.

         20.       Upon hearing PLAINTIFF’s comments about being displeased at being asked to

  leave Cheetah Gentleman’s Club, Defendant HERNANDEZ became irate and punched

  PLAINTIFF in the head and otherwise battered him, rendering PLAINTIFF unconscious.

         21.       Defendant HERNANDEZ then arrested PLAINTIFF or ordered another City of

  Hallandale Police Officer to effectuate PLAINTIFF’s arrest.

         22.       Defendant HERNANDEZ then wrote a police report that attempted to justify his

  use of excessive force against PLAINTIFF by falsely alleging actions by PLAINTIFF that

  constitute multiple criminal offenses when, in fact, no criminal offenses were committed.

         23.       In reliance upon Defendant HERNANDEZ’s police report, the Office of the

  State Attorney filed two felony counts and one misdemeanor count against PLAINTIFF.

         24.       PLAINTIFF suffered extensive and permanent injuries, both physically and

  mentally, and his earning potential was diminished substantially, as a result of the injuries he

  suffered from his arrest.


                                             Page 4 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 5 of 25
                                                COUNT 1

      FOURTH AMENDMENT EXCESSIVE FORCE CLAIM AGAINST DEFENDANT
              HERNANDEZ, COGNIZABLE UNDER 42 U.S.C. § 1983

            For his cause of action against Defendant HERNANDEZ individually in Count 1,

  PLAINTIFF states:

            25.       PLAINTIFF realleges and adopts, as if fully set forth in Count 1, the allegations

  of paragraphs 1 through 24.

            26.       When Defendant HERNANDEZ was acting under the authority of the State of

  Florida and under color of law as a law enforcement officer employed by Defendant MAYOR,

  Defendant HERNANDEZ subjected PLAINTIFF to the deprivation of the rights and privileges

  secured to him by the Constitution of the United States, including the right to be secure in his

  person against the use of excessive force, under the Fourth Amendment, within the meaning of

  42 U.S.C. § 1983.

            27.       With regard to the violations of the constitutional rights of PLAINTIFF as

  alleged in this count, the actions of Defendant HERNANDEZ were done with malicious intent,

  ill will, spite, intent to injure, evil motive, wickedness, formed design to injure or oppress

  PLAINTIFF, and were done with a reckless or callous indifference to PLAINTIFF’s federally

  protected rights.

            28.       As a direct and proximate result of the acts described above, PLAINTIFF

  suffered great humiliation, significant physical injury, emotional, mental, and psychological

  injury.

            29.       As a further direct and proximate result of the conduct of Defendant

  HERNANDEZ, PLAINTIFF suffered loss of his liberty and freedom, mental anguish, and loss of

  capacity for the enjoyment of life. PLAINTIFF’s losses are either permanent or continuing and

  PLAINTIFF will suffer the losses in the future, in violation of PLAINTIFF’s civil rights.

  PLAINTIFF has also agreed to pay the undersigned a reasonable fee for their services herein.

                                               Page 5 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 6 of 25
         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory damages against Defendant HERNANDEZ in

                   excess of $15,000;

         B.        Judgment for exemplary damages;

         C.        Cost of suit;

         D.        Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983.

         E.        Trial by jury as to all issues so triable; and

         F.        Such other relief as this Honorable Court may deem just and appropriate.

                                               COUNT 2

        FOURTH AMENDMENT FALSE ARREST CLAIM AGAINST DEFENDANT
               HERNANDEZ, COGNIZABLE UNDER 42 U.S.C. § 1983

                 For his cause of action against Defendant HERNANDEZ, individually, in Count

  2, PLAINTIFF states:

         30.     PLAINTIFF realleges and adopts, as if fully set forth in Count 2, the allegations

  of paragraphs 1 through 24.

         31.     When Defendant HERNANDEZ was acting under the authority of the State of

  Florida and under color of law as a law enforcement officer employed by Defendant MAYOR,

  Defendant HERNANDEZ subjected PLAINTIFF to the deprivation of the rights and privileges

  secured to him by the Constitution of the United States, including the right not to be deprived of

  liberty and to be free from unlawful arrest under the Fourth Amendment, within the meaning of

  42 U.S.C. § 1983.

         32.     With regard to the violations of the constitutional rights of PLAINTIFF as alleged

  in this count, the actions of Defendant HERNANDEZ were done with malicious intent, ill will,

  spite, intent to injure, evil motive, wickedness, formed design to injure or oppress PLAINTIFF,

  and were done with a reckless or callous indifference to PLAINTIFF’s federally protected rights.

         33.     As a direct and proximate result of the acts described above, PLAINTIFF suffered

                                              Page 6 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 7 of 25
  great humiliation, significant physical injury, emotional, mental, and psychological injury, and

  loss of earning capacity.

           34.   As a further direct and proximate result of the conduct of Defendant

  HERNANDEZ, PLAINTIFF suffered loss of his liberty and freedom, mental anguish, and loss of

  capacity for the enjoyment of life. PLAINTIFF’s losses are either permanent or continuing and

  PLAINTIFF will suffer the losses in the future, in violation of PLAINTIFF’s civil rights.

  PLAINTIFF has also agreed to pay the undersigned a reasonable fee for their services herein.

           WHEREFORE, PLAINTIFF prays:

           A.    Judgment for compensatory damages against Defendant HERNANDEZ in excess

  of $15,000;

           B.    Judgment for exemplary damages;

           C.    Cost of suit;

           D.    Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1983.

           E.    Trial by jury as to all issues so triable; and

           F.    Such other relief as this Honorable Court may deem just and appropriate.

                                               COUNT 3

           FIRST AMENDMENT FREE SPEECH RETALIATION CLAIM AGAINST
             DEFENDANT HERNANDEZ, COGNIZABLE UNDER 42 U.S.C. § 1983

           For his cause of action against Defendant HERNANDEZ individually in Count 3,

  PLAINTIFF states:

           35.     PLAINTIFF realleges and adopts, as if fully set forth in Count 3, the allegations

  of paragraphs 1 through 24.

           36.     Defendant HERNANDEZ’s arrest of PLAINTIFF was in retaliation for

  PLAINTIFF’s statements to HERNANDEZ, and in the absence of probable cause that

  PLAINTIFF committed any criminal offense. Davis v. Williams, 451 F.3d 759, 767 (11th Cir.

  2006).

                                              Page 7 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 8 of 25
         37.       The arrest of PLAINTIFF by Defendant HERNANDEZ occurred in the absence

  of probable cause that PLAINTIFF committed any criminal offense and would likely deter a

  person of ordinary firmness from the exercise of First Amendment rights. The conduct of

  Defendant HERNANDEZ toward PLAINTIFF constitutes unlawful retaliation in violation of

  PLAINTIFF’s clearly established rights under the First and Fourteenth Amendments, and 42

  U.S.C. § 1983.

         38.       As a direct and proximate result of the acts described above, in violation of 42

  U.S.C. § 1983, PLAINTIFF has suffered grievously, has been brought into public scandal, with

  great humiliation, and suffered significant physical injury, emotional, mental, and psychological

  injury, and damaged reputation, including business reputation/goodwill and earning capacity.

         39.       As a further direct and proximate result of the conduct of Defendant

  HERNANDEZ, PLAINTIFF suffered loss of his liberty and freedom, mental anguish, loss of

  income, attorney expenses, costs of bond and defense, and loss of capacity for the enjoyment of

  life. The losses are either permanent or continuing and PLAINTIFF will suffer the losses in the

  future, in violation of PLAINTIFF’s civil rights. PLAINTIFF has also agreed to pay the

  undersigned a reasonable fee for their services herein.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory damages against Defendant HERNANDEZ in

  excess of $15,000;

         B.        Judgment for exemplary damages;

         C.        Cost of suit;

         D.        Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1988.

         E.        Trial by jury as to all issues so triable; and

         F.        Such other relief as this Honorable Court may deem just and appropriate.




                                              Page 8 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 9 of 25
                                               COUNT 4

    42 U.S.C. § 1983 VIOLATION BY INITIATION AND PURSUIT OF PROSECUTION
         WITHOUT PROBABLE CAUSE AGAINST DEFENDANT HERNANDEZ

         For his cause of action against Defendant HERNANDEZ individually in Count 4,

  PLAINTIFF states:

         40.       PLAINTIFF realleges and adopts, as if fully set forth in Count 4, the allegations

  of paragraphs 1 through 24.

         41.       With regard to this count, the prosecution was initiated with the presence of

  fraud, malice, deliberate violence or oppression, to wit: Defendant HERNANDEZ knew no

  probable cause existed for the initiation and pursuit of prosecution against PLAINTIFF or with

  such gross negligence as to indicate wanton disregard for the rights of PLAINTIFF.

         42.       As a direct and proximate result of the malicious prosecution of PLAINTIFF, he

  has suffered mental anguish, loss of capacity for the enjoyment of life, significant physical

  injury, emotional, mental, and psychological injury, expenses of traveling to court, humiliation

  personally, and loss of his freedom and civil rights. The losses are either permanent or

  continuing and PLAINTIFF will suffer the losses in the future, in violation of PLAINTIFF’s

  civil rights. He suffered grievously, was brought into public scandal with great humiliation,

  suffered loss of income and earning capacity, attorneys’ fees, cost of bond and defense, endured

  mental suffering, and aggravation of his physical and mental condition and suffered a damaged

  reputation, including business reputation.

         43.       The conduct of Defendant HERNANDEZ violated PLAINTIFF’s right to be

  free of unreasonable and lawful seizure, secured by the Fourth and Fourteenth Amendments to

  the U.S. Constitution and 42 U.S.C. § 1983.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory damages against Defendant HERNANDEZ in

  excess of $15,000;

                                               Page 9 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 10 of 25
            B.     Judgment for exemplary damages;

            C.     Cost of suit;

            D.     Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1988.

            E.     Trial by jury as to all issues so triable; and

            F.     Such other relief as this Honorable Court may deem just and appropriate.

                                               COUNT 5

       MONELL CLAIM FOR FAILURE TO ACT AGAINST DEFENDANT MAYOR,
                    COGNIZABLE UNDER 42 U.S.C. § 1983

                   For his cause of action against Defendant MAYOR in Count 5, PLAINTIFF

  states:

            44.    PLAINTIFF realleges and adopts, as if fully set forth in Count 5, the allegations

  of paragraphs 1 through 24.

            45.    While Defendant HERNANDEZ was acting under the authority of the State of

  Florida and under color of law as a law enforcement officer employed by Defendant MAYOR,

  Defendant HERNANDEZ subjected PLAINTIFF to the deprivation of the rights and privileges

  secured to him by the Constitution of the United States, including the right not to be deprived of

  liberty and to be free from unlawful arrest and excessive force under the Fourth Amendment,

  deprivation of Due Process rights under the Fourth and/or Fourteenth Amendments by the

  presentation of fabricated and falsely incriminating police reports to the prosecuting authority,

  and retaliatory arrest against PLAINTIFF for exercising his First Amendment rights to free

  speech, all within the meaning of 42 U.S.C. § 1983.

            46.    On October 30, 2009, previous to the date Defendant HERNANDEZ committed

  the aforementioned acts against PLAINTIFF, Defendant HERNANDEZ used excessive force

  against a similarly situated Plaintiff, Kenneth Salazar, falsely arrested/falsely imprisoned

  Kenneth Salazar, and presented fabricated and falsely incriminating police reports to the

  prosecuting authority in connection with Kenneth Salazar’s arrest.

                                              Page 10 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 11 of 25
          47.       Defendant HERNANDEZ thereby previously engaged in a nearly identical

  course of conduct against Kenneth Salazar, punching him in the head and arresting him without

  legal justification, then falsifying police reports to justify his actions.

          48.       Defendant HERNANDEZ was sued under 42 U.S.C. § 1983 for his conduct

  against Kenneth Salazar. That lawsuit was tried before a jury, and a verdict was returned and

  judgment entered in favor of Kenneth Salazar, finding Defendant HERNANDEZ liable for civil

  rights violations, battery, and malicious prosecution. Kenneth Salazar was awarded a judgment

  of $82,054.16.

          49.       Defendant HERNANDEZ has also been the subject of numerous internal affairs

  complaints, many of which have been sustained, as a result of conduct substantially similar to

  that at issue herein and the conduct at issue in the lawsuit filed by Kenneth Salazar.

          50.       The aforementioned previous unlawful and harmful actions committed by

  Defendant HERNANDEZ against Kenneth Salazar, and those resulting in numerous internal

  affairs complaints, taken by Defendant HERNANDEZ in his official capacity as a law

  enforcement officer and employee of Defendant MAYOR, placed Defendant MAYOR on actual

  or constructive notice of the dangerous propensities toward false arrest, excessive force,

  fabrication of evidence, and retaliatory arrest by Defendant HERNANDEZ.

          51.       Defendant MAYOR failed to take sufficient actions to remedy the dangerous

  condition presented by Defendant HERNANDEZ’s continued employment as a police officer,

  including but not limited to, failing to provide sufficient remedial training for Defendant

  HERNANDEZ, failing to discipline Defendant HERNANDEZ for his conduct, failing to

  reassign Defendant HERNANDEZ to a different detail, failing to adequately supervise

  Defendant HERNANDEZ, failing to place Defendant HERNANDEZ on probation, or failing to

  terminate Defendant HERNANDEZ’s employment as a police officer.

          52.       Defendant MAYOR’s failure to act constitutes deliberate indifference to

  PLAINTIFF’s civil rights, in violation of the First, Fourth, and Fourteenth Amendments to the
                                            Page 11 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 12 of 25
  U.S. Constitution and 42 U.S.C. 1983.

         53.       Defendant MAYOR’s failure to act was the moving force behind the violation

  of PLAINTIFF’s civil rights.

         54.       As a direct and proximate result of the failure to act described above,

  PLAINTIFF suffered great humiliation, significant physical injury, loss of income, emotional,

  mental and psychological injury, and damaged reputation, including business

  reputation/goodwill.

         55.       As a further direct and proximate result of the omissions of Defendant

  MAYOR, PLAINTIFF suffered loss of his liberty and freedom, mental anguish, loss of income,

  attorney expenses, costs of bond and defense, and loss of capacity for the enjoyment of life.

  PLAINTIFF’s losses are either permanent or continuing and PLAINTIFF will suffer the losses in

  the future, in violation of PLAINTIFF’s civil rights. PLAINTIFF has also agreed to pay the

  undersigned a reasonable fee for his services, herein.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory damages against Defendant MAYOR in excess of

  $15,000;

         B.        Judgment for exemplary damages;

         C.        Cost of suit;

         D.        Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1988.

         E.        Trial by jury as to all issues so triable; and

         F.        Such other relief as this Honorable Court may deem just and appropriate.

                                               COUNT 6

     RESPONDEAT SUPERIOR/VICARIOUS LIABILITY STATE LAW CLAIM OF
    BATTERY AGAINST DEFENDANT MAYOR, PLEAD IN THE ALTERNATIVE TO
                          COUNTS 8 AND 12

         For his cause of action against Defendant MAYOR in Count 6, PLAINTIFF states:

         56.       PLAINTIFF realleges and adopts, as if fully set forth in Count 6, the allegations
                                         Page 12 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 13 of 25
  of paragraphs 1 through 24.

         57.       Defendant HERNANDEZ intentionally inflicted harmful or offensive contact

  upon the person of PLAINTIFF.

         58.       The contact occurred without PLAINTIFF’s consent.

         59.       In the alternative to the allegations of Counts 8 and 12, the intentional harmful

  or offensive contact upon the person of PLAINITFF by Defendant HERNANDEZ was

  committed in the course and scope of his employment as a police officer employed by Defendant

  MAYOR and not in bad faith or with malicious purpose or in a manner exhibiting wanton and

  willful disregard of human rights, safety, or property, and Defendant MAYOR is thus vicariously

  liable for Defendant HERNANDEZ’s conduct.

         60.       As a police officer and employee of Defendant MAYOR, Defendant

  HERNANDEZ was subject to Defendant MAYOR’s supervision and control.

         61.       As a direct and proximate result of the intentionally inflicted harmful or

  offensive contact, PLAINTIFF has suffered grievously, has been brought into public scandal,

  with great humiliation, and suffered significant physical injury, emotional, mental, and

  psychological injury, and damaged reputation.

         62.       As a further direct and proximate result of the intentionally inflicted harmful or

  offensive contact, PLAINTIFF has further suffered mental anguish, endured suffering and

  aggravation of his physical and mental condition, suffered a damaged reputation, loss of capacity

  for the enjoyment of life, loss of income, expenses of an attorney, costs of bond and defense, and

  personal humiliation.

         63.       PLAINTIFF’s losses or damages are either permanent or continuing in nature,

  and PLAINTIFF will suffer losses or damages in the future.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory and economic damages against Defendant MAYOR

  in excess of $15,000;
                                            Page 13 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 14 of 25
         B.        Cost of suit;

         C.        Trial by jury as to all issues so triable;

         D.        Such other relief as this Honorable Court may deem just and appropriate.

                                                COUNT 7

      RESPONDEAT SUPERIOR/VICARIOUS LIABILITY STATE LAW CLAIM OF
      BATTERY AGAINST DEFENDANT SET, PLEAD IN THE ALTERNATIVE TO
                           COUNTS 8 AND 13

         For his cause of action against Defendant SET in Count 7, PLAINTIFF states:

         64.       PLAINTIFF realleges and adopts, as if fully set forth in Count 7, the allegations

  of paragraphs 1 through 24.

         65.       Defendant HERNANDEZ intentionally inflicted harmful or offensive contact

  upon the person of PLAINTIFF.

         66.       The contact occurred without PLAINTIFF’s consent.

         67.       Alternatively to Counts 8 and 13, the intentional harmful or offensive contact

  upon the person of PLAINITFF by Defendant HERNANDEZ was committed in the course and

  scope of his employment as an employee of Defendant SET, and Defendant SET is thus

  vicariously liable for Defendant HERNANDEZ’s conduct.

         68.       As a police officer and employee of Defendant SET, Defendant HERNANDEZ

  was subject to Defendant SET’s supervision and control.

         69.       As a direct and proximate result of the intentionally inflicted harmful or

  offensive contact, PLAINTIFF has suffered grievously, has been brought into public scandal,

  with great humiliation, and suffered significant physical injury, emotional, mental, and

  psychological injury, and damaged reputation.

         70.       As a further direct and proximate result of the intentionally inflicted harmful or

  offensive contact, PLAINTIFF has further suffered mental anguish, endured suffering and

  aggravation of his physical and mental condition, suffered a damaged reputation, loss of capacity

  for the enjoyment of life, loss of income, expenses of an attorney, costs of bond and defense, and
                                             Page 14 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 15 of 25
  personal humiliation.

         71.       PLAINTIFF’s losses or damages are either permanent or continuing in nature,

  and PLAINTIFF will suffer losses or damages in the future.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory and economic damages against Defendant SET in

  excess of $15,000;

         B.        Cost of suit;

         C.        Trial by jury as to all issues so triable;

         D.        Such other relief as this Honorable Court may deem just and appropriate.

                                                COUNT 8

   STATE LAW CLAIM OF BATTERY AGAINST DEFENDANT HERNANDEZ, PLEAD
                 IN THE ALTERNATIVE TO COUNTS 6 AND 7

         For his cause of action against Defendant HERNANDEZ individually in Count 8,

  PLAINTIFF states:

         72.       PLAINTIFF realleges and adopts, as if fully set forth in Count 8, the allegations

  of paragraphs 1 through 24.

         73.       Defendant HERNANDEZ intentionally inflicted harmful or offensive contact

  upon the person of PLAINTIFF.

         74.       The contact occurred without PLAINTIFF’s consent.

         75.       Alternatively to Counts 6 and 7, the intentional harmful or offensive contact

  upon the person of PLAINITFF by Defendant HERNANDEZ was committed while acting

  outside the course and scope of his employment as a police officer employed by Defendant

  MAYOR, or was committed in bad faith or with malicious purpose or in a manner exhibiting

  wanton and willful disregard of human rights, safety, or property.

         76.       As a direct and proximate result of the intentionally inflicted harmful or

  offensive contact, PLAINTIFF has suffered grievously, has been brought into public scandal,

                                              Page 15 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 16 of 25
  with great humiliation, and suffered significant physical injury, emotional, mental, and

  psychological injury, and damaged reputation.

         77.       As a further direct and proximate result of the intentionally inflicted harmful or

  offensive contact, PLAINTIFF has further suffered mental anguish, endured suffering and

  aggravation of his physical and mental condition, suffered a damaged reputation, loss of capacity

  for the enjoyment of life, loss of income, expenses of an attorney, costs of bond and defense, and

  personal humiliation.

         78.       The PLAINTIFF’s losses or damages are either permanent or continuing in

  nature, and PLAINTIFF will suffer losses or damages in the future.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory damages against Defendant HERNANDEZ in

  excess of $15,000;

         B.        Cost of suit;

         C.        Trial by jury as to all issues so triable;

         D.        Such other relief as this Honorable Court may deem just and appropriate.

                                                COUNT 9

   RESPONDEAT SUPERIOR/VICARIOUS LIABILITY STATE LAW CLAIM OF FALSE
   IMPRISONMENT AGAINST DEFENDANT MAYOR, PLEAD IN THE ALTERNATIVE
                         TO COUNTS 10 AND 12

         For his cause of action against Defendant MAYOR in Count 9, PLAINTIFF states:

         79.       PLAINTIFF realleges and adopts, as if fully set forth in Count 9, the allegations

  of paragraphs 1 through 24.

         80.       Defendant HERNANDEZ unlawfully detained PLAINTIFF and deprived

  PLAINTIFF of his liberty. Alternatively to Counts 10 and 12, Defendant HERNANDEZ

  committed these acts while acting within the course and scope of his employment as a police

  officer employed by Defendant MAYOR and not in bad faith or with malicious purpose or in a

  manner exhibiting wanton and willful disregard of human rights, safety, or property.
                                           Page 16 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 17 of 25
          81.       The unlawful detention and deprivation of liberty was against PLAINTIFF’s

  will.

          82.       Defendant HERNANDEZ acted without legal authority or color of authority in

  the unlawful detention of PLAINTIFF and the deprivation of PLAINTIFF’s liberty.

          83.       The unlawful detention of PLAINTIFF and deprivation of PLAINTIFF’s liberty

  were unreasonable and unwarranted under the circumstances.

          84.       The unlawful detention and deprivation of PLAINITFF’s liberty against his will

  without legal authority or color of authority which was unreasonable and unwarranted under the

  circumstances, committed by Defendant HERNANDEZ was committed in the course and scope

  of his employment as a police officer employed by Defendant MAYOR, and Defendant

  MAYOR is thus vicariously liable for Defendant HERNANDEZ’S conduct.

          85.       As a direct and proximate result of Defendant HERNANDEZ’s actions,

  PLAINTIFF has suffered grievously, has been brought into public scandal, with great

  humiliation, and suffered significant physical injury, emotional, mental, and psychological

  injury, and damaged reputation. The losses are either permanent or continuing and PLAINTIFF

  will suffer the losses in the future.

          86.       As a further direct and proximate result of Defendant HERNANDEZ’s actions,

  PLAINTIFF has further suffered mental anguish, endured suffering and aggravation of his

  physical and mental condition, suffered a damaged reputation, loss of capacity for the enjoyment

  of life, loss of income, expenses of an attorney, costs of bond and defense, and personal

  humiliation.

          WHEREFORE, PLAINTIFF prays:

          A.        Judgment for compensatory damages against Defendant MAYOR in excess of

  $15,000;

          B.        Cost of suit, including reasonable attorneys fees;

          C.        Trial by jury as to all issues so triable;
                                                Page 17 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 18 of 25
           D.      Such other relief as this Honorable Court may deem just and appropriate.

                                            COUNT 10

          STATE LAW CLAIM OF FALSE IMPRISONMENT AGAINST DEFENDANT
               HERNANDEZ, PLEAD IN THE ALTERNATIVE TO COUNT 9

           For his cause of action against Defendant MAYOR in Count 10, PLAINTIFF states:

           87.     PLAINTIFF realleges and adopts, as if fully set forth in Count 10, the

  allegations of paragraphs 1 through 24.

           88.     Defendant HERNANDEZ unlawfully detained PLAINTIFF and deprived

  PLAINTIFF of his liberty. Alternatively to Count 9, Defendant HERNANDEZ committed these

  acts while acting outside the course and scope of his employment as a police officer employed by

  Defendant MAYOR or committed these acts in bad faith or with malicious purpose or in a

  manner exhibiting wanton and willful disregard of human rights, safety, or property.

           89.     The unlawful detention and deprivation of liberty was against PLAINTIFF’s

  will.

           90.     Defendant HERNANDEZ acted without legal authority or color of authority in

  the unlawful detention of PLAINTIFF and the deprivation of PLAINTIFF’s liberty.

           91.     The unlawful detention of PLAINTIFF and deprivation of PLAINTIFF’s liberty

  were unreasonable and unwarranted under the circumstances.

           92.     The unlawful detention and deprivation of PLAINITFF’s liberty against his will

  without legal authority or color of authority which was unreasonable and unwarranted under the

  circumstances, committed by Defendant HERNANDEZ was committed in the course and scope

  of his employment as police officers employed by Defendant MAYOR, and Defendant MAYOR

  is thus vicariously liable for Defendant HERNANDEZ’S conduct.

           93.     As a direct and proximate result of Defendant HERNANDEZ’s actions,

  PLAINTIFF has suffered grievously, has been brought into public scandal, with great

  humiliation, and suffered significant physical injury, emotional, mental, and psychological

                                            Page 18 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 19 of 25
  injury, and damaged reputation.

          94.         As a further direct and proximate result of Defendant HERNANDEZ’s actions,

  PLAINTIFF has further suffered mental anguish, endured suffering and aggravation of his

  physical and mental condition, suffered a damaged reputation, loss of capacity for the enjoyment

  of life, loss of income, expenses of an attorney, costs of bond and defense, and personal

  humiliation. The losses are either permanent or continuing and PLAINTIFF will suffer the losses

  in the future.

          WHEREFORE, PLAINTIFF prays:

          A.          Judgment for compensatory damages against Defendant MAYOR in excess of

  $15,000;

          B.          Cost of suit, including reasonable attorneys fees;

          C.          Trial by jury as to all issues so triable;

          D.          Such other relief as this Honorable Court may deem just and appropriate.

                                                  COUNT 11

     STATE LAW CLAIM OF MALICIOUS PROSECUTION AGAINST DEFENDANT
                             HERNANDEZ

          For his cause of action against Defendant HERNANDEZ individually in Count 11,

  PLAINTIFF states:

          95.         PLAINTIFF realleges and adopts, as if fully set forth in Count 11, the

  allegations of paragraphs 1 through 24.

          96.         Criminal proceedings were initiated against Defendant HERNANDEZ by the

  State of Florida.

          97.         Defendant HERNANDEZ was the legal cause of the initiation of the criminal

  proceedings, as Defendant HERNANDEZ authored a sworn, false probable cause affidavit and

  case supplemental report, fabricating acts and conduct that would constitute a crime by

  PLAINTIFF, in an attempt to justify Defendant HERNANDEZ’s use of force against

                                                 Page 19 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 20 of 25
  PLAINTIFF.

         98.       Defendant HERNANDEZ submitted, or caused to be submitted, to the Office of

  the State Attorney, sworn, fabricated documents, including but not limited to his sworn, false

  case supplemental report and probable cause affidavit, (hereinafter, “Defendant HERNANDEZ’s

  Fabricated Documents”), that were the basis upon which the Office of the State Attorney filed

  one felony count of resisting an officer with violence, one felony count of battery on a law

  enforcement officer, and one misdemeanor count of trespass against PLAINTIFF.

         99.       At all times material hereto, Defendant HERNANDEZ knew that Defendant

  HERNANDEZ'’s Fabricated Documents would be relied upon by prosecuting authorities for the

  commencement and continuation of criminal proceedings against PLAINTIFF.

         100.      These acts were committed by Defendant HERNANDEZ while acting outside

  the course and scope of his employment as a police officer employed by Defendant MAYOR, or

  were committed in bad faith or with malicious purpose or in a manner exhibiting wanton and

  willful disregard of human rights, safety, or property.

         101.      The termination of the aforementioned criminal case constituted a bona fide

  resolution of that proceeding in favor of PLAINTIFF.

         102.      There was an absence of probable cause for the criminal proceedings.

         103.      Defendant HERNANDEZ acted with malice by submitting, or causing the

  submission of, Defendant HERNANDEZ’s Fabricated Documents to the Office of the State

  Attorney, which were the basis of criminal charges being brought against PLAINTIFF.

         104.      PLAINTIFF suffered damage as a result of the criminal proceedings that were

  commenced as a result of Defendant HERNANDEZ’s malicious prosecution.

         105.      PLAINTIFF’s damages include, but are not limited to, spending time in jail, the

  cost of bond, cost of defense, damage to his reputation, and psychological and emotional harm

  brought on by the ordeal of facing false criminal charges.

         106.      As a direct and proximate result of Defendant HERNANDEZ’s actions,
                                           Page 20 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 21 of 25
  PLAINTIFF has suffered grievously, has been brought into public scandal, with great

  humiliation, mental suffering, and damaged reputation.

          107.      As a further direct and proximate result of Defendant HERNANDEZ’s

  malicious prosecution, PLAINTIFF has further suffered mental anguish, endured suffering and

  aggravation of his physical and mental condition, suffered a damaged reputation, loss of capacity

  for the enjoyment of life, loss of income, expenses of an attorney, costs of bond and defense, and

  personal humiliation. The losses are either permanent or continuing and PLAINTIFF will suffer

  the losses in the future.

          WHEREFORE, PLAINTIFF prays:

          A.        Judgment for compensatory damages against Defendant HERNANDEZ in

  excess of $15,000;

          B.        Cost of suit;

          C.        Trial by jury as to all issues so triable;

          D.        Such other relief as this Honorable Court may deem just and appropriate.

                                                COUNT 12

    STATE LAW CLAIM OF NEGLIGENT RETENTION OR SUPERVISION AGAINST
      DEFENDANT MAYOR, PLEAD IN THE ALTERNATIVE TO COUNTS 6 AND 9

          For his cause of action against Defendant MAYOR in Count 12, PLAINTIFF states:

          108.      PLAINTIFF realleges and adopts, as if fully set forth in Count 12, the

  allegations of paragraphs 1 through 24.

          109.      Prior to February 28, 2016, Defendant HERNANDEZ engaged in or showed a

  propensity to engage in conduct that is in its nature dangerous to members of the general public.

          110.      Prior to February 28, 2016, Defendant MAYOR was aware, or should have been

  aware, that Defendant HERNANDEZ had previously acted, or in all probability would act, in a

  manner dangerous to other persons.

          111.      Alternatively to counts 6 and 9, Defendant HERNANDEZ’s conduct herein was

                                               Page 21 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 22 of 25
  outside of the course and scope of Defendant HERNANDEZ’s employment with Defendant

  MAYOR.

         112.       Prior to February 28, 2016, Defendant MAYOR had the ability to control

  Defendant HERNANDEZ such as to have substantially reduced the probability of harm to other

  persons.

         113.       PLAINTIFF was in fact injured by an act of Defendant HERNANDEZ that

  could reasonably have been anticipated by Defendant MAYOR and that by exercising due

  diligence and authority over Defendant HERNANDEZ, Defendant MAYOR might reasonably

  have prevented.

         114.       PLAINTIFF was within a zone of risk that was reasonably foreseeable to

  Defendant MAYOR, created by Defendant MAYOR’s retention of, and/or lack of supervision

  over, Defendant HERNANDEZ as a deputy mayor despite his propensity to engage in dangerous

  conduct.

         115.       By such acts or omissions, Defendant MAYOR breached his duty to

  PLAINTIFF to exercise reasonable care in retaining and/or supervising employees, because

  Defendant MAYOR was placed on actual or constructive notice of Defendant HERNANDEZ’s

  dangerous tendencies, nature, or character, and it was unreasonable for Defendant MAYOR to

  not take sufficient corrective action in the form of appropriate investigation, supervision,

  reassignment, or termination.

         116.       As a direct and proximate result of Defendant MAYOR’s negligent retention or

  supervision of Defendant HERNANDEZ, PLAINTIFF has suffered grievously, has been brought

  into public scandal, with great humiliation, and suffered significant physical injury, emotional,

  mental, and psychological injury.

         117.       The PLAINTIFF’s losses or damages are either permanent or continuing in

  nature, and PLAINTIFF will suffer losses or damages in the future.

         WHEREFORE, PLAINTIFF prays:
                                  Page 22 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 23 of 25
         A.         Judgment for compensatory damages against Defendant MAYOR in excess of

         $15,000;

         B.         Cost of suit;

         C.         Trial by jury as to all issues so triable;

         D.         Such other relief as this Honorable Court may deem just and appropriate.

                                                COUNT 13

    STATE LAW CLAIM OF NEGLIGENT RETENTION OR SUPERVISION AGAINST
          DEFENDANT SET, PLEAD IN THE ALTERNATIVE TO COUNT 7

         For his cause of action against Defendant SET in Count 13, PLAINTIFF states:

         118.       PLAINTIFF realleges and adopts, as if fully set forth in Count 13, the

  allegations of paragraphs 1 through 24.

         119.       Prior to February 28, 2016, Defendant HERNANDEZ engaged in or showed a

  propensity to engage in conduct that is in its nature dangerous to members of the general public.

         120.       Prior to February 28, 2016, Defendant SET was aware, or should have been

  aware, that Defendant HERNANDEZ had previously acted, or in all probability would act, in a

  manner dangerous to other persons.

         121.       Prior to February 28, 2016, Defendant SET had the ability to control Defendant

  HERNANDEZ such as to have substantially reduced the probability of harm to other persons.

         122.       Alternatively to count 7, Defendant HERNANDEZ’s conduct herein was

  outside of the course and scope of Defendant HERNANDEZ’s employment with Defendant

  SET.

         123.       PLAINTIFF was in fact injured by an act of Defendant HERNANDEZ that

  could reasonably have been anticipated by Defendant SET and that by exercising due diligence

  and authority over Defendant HERNANDEZ, Defendant SET might reasonably have prevented.

         124.       PLAINTIFF was within a zone of risk that was reasonably foreseeable to

  Defendant SET, created by Defendant SET’s retention of, and/or lack of supervision over,

                                               Page 23 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 24 of 25
  Defendant HERNANDEZ, who was employed by Defendant SET despite his propensity to

  engage in dangerous conduct.

         125.      By such acts or omissions, Defendant SET breached his duty to PLAINTIFF to

  exercise reasonable care in retaining and/or supervising employees, because Defendant SET was

  placed on actual or constructive notice of Defendant HERNANDEZ’s dangerous tendencies,

  nature, or character, and it was unreasonable for Defendant SET to not take sufficient corrective

  action in the form of appropriate investigation, supervision, reassignment, or discharge.

         126.      As a direct and proximate result of Defendant SET’s negligent retention or

  supervision of Defendant HERNANDEZ, PLAINTIFF has suffered grievously, has been brought

  into public scandal, with great humiliation, and suffered significant physical injury, emotional,

  mental, and psychological injury.

         127.      The PLAINTIFF’s losses or damages are either permanent or continuing in

  nature, and PLAINTIFF will suffer losses or damages in the future.

         WHEREFORE, PLAINTIFF prays:

         A.        Judgment for compensatory damages against Defendant SET in excess of

  $15,000;

         B.        Cost of suit;

         C.        Trial by jury as to all issues so triable;

         D.        Such other relief as this Honorable Court may deem just and appropriate.



         DATED this 10th day of May, 2019.

                                                          RUDENBERG & GLASSER, P.A.
                                                          Counsel for PLAINTIFF
                                                          633 SE 3rd Avenue, Suite 4F
                                                          Ft. Lauderdale, FL 33301
                                                          t.(954) 463-9518
                                                          f.(954) 463-1245
                                                          erudenberg@gmail.com

                                              Page 24 of 25
Case 0:19-cv-61189-RAR Document 1 Entered on FLSD Docket 05/10/2019 Page 25 of 25


                                             By:     s/ Eric Rudenberg
                                                   _______________________
                                                      ERIC RUDENBERG, ESQ.
                                                      Fla. Bar No. 0081992




                                   Page 25 of 25
